DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-4, drawn to a steel plate, in the reply filed on January 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to a method of manufacturing as steel plate, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of Applicant’s claim to priority in Application No. KR10-2015-0183528, filed December 22, 2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao ‘08 (US 20080283158 A) in view of Nagao ‘10 (previously cited, US 2010/0024926 A1). 
Regarding Claim 1 and 3, Nagao ‘08 discloses a steel plate having excellent PWHT resistance for a low-temperature pressure vessel (“high tensile strength steels used as tanks, penstocks, and the like” [0007]; see Abstract) comprising: in terms of wt%, 0.07-0.17% of C, 0.15-0.40% of Si, 0.3-0.7% of Mn, 0.012% or less of P, 0.015% or less of S, 3.0-4.0% of Ni, and a balance of Fe and inevitable impurities (“high tensile strength steel plate has the steps of: casting a steel consisting essentially of 0.02 to 0.18% C, 0.05 to 0.5% Si, 0.5 to 2.0% Mn, 0.005 to 0.1% Al, 0.0005 to 0.008% N, 0.03% or less P, 0.03% or less S, by mass, and balance of Fe and inevitable impurities” [0013]), 
wherein the steel plate has a steel microstructure (Claim 1) including 25-80 area%, or further (Claim 3) including 30-70 area%, of tempered bainite and a balance of tempered martensite (“composed of 50% by volume or more of bainite and balance of mainly martensite…or….50% by volume or more of martensite and balance of mainly bainite” [0040]; one of ordinary skill in the art would appreciate that the volume percentages read on the claimed area %; one of ordinary skill in the art would appreciate that the bainite and martensite disclosed refers to tempered bainite and tempered martensite). 
Nagao ’08 does not disclose wherein the composition comprises 0.03-0.25% of W.
Nagao ’10 discloses a similar invention (see para. [0002]-[0003]; [0027]; [0029]; [0030]; [0033]; [0034]; and [0041]) wherein W is added in amounts of 0.05-2% in order to improve strength while 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have added 0.05-2% W, such as 0.05-0.25% W, as taught by Nagao ’10, for the invention disclosed by Nagao ’08, in order to improve strength while balancing for weldability.

Regarding Claim 2, Nagao ’08 teaches wherein the steel plate maintains a tensile strength at 600 MPa or more (“tensile strength of 570 MPa or larger…780 MPa or larger” [0040]). Nagao ‘08 discloses wherein PWHT (one of ordinary skill in the art would recognize that PWHT would be post weld heat treatment) is implemented at 580-640C for a maximum of 20 hours (“to…tempered materials, PWHT was applied…580C-690C…1 hr to 24hr) and wherein the tensile strength is 600MPa even after PWHT (see Table 3, tensile strengths after PWHT for all examples are 600MPa or larger). Additionally, Nagao ’08 teaches wherein tempering prevents loss of properties from PWHT (“tempering phenomenon…auto-tempering….phenomenon then suppresses the agglomeration and coarsening of cementite which is the main cause of deterioration in strength and toughness balance both before PWHT and after PWHT which then improves the balance of strength and toughness both before PWHT and after PWHT” [0048]), with variation of only about 30MPa (see differences disclosed in Table 3), and therefore it would have been obvious to one of ordinary skill in the art that the tensile strengths disclosed would vary minimally and thus maintain at 600 MPa or larger even after PWHT. Additionally, one of ordinary skill in the art would recognize that the broadest most reasonable interpretation of the claim language ‘even when…subjected to’ does not require a PWHT. To be clear, the claim language as currently written does not require PWHT; and furthermore, PWHT is a product-by-process limitation, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all limitations .

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao ’08 in view of Nagao ’10, as applied to claim 1 above, and further in view of Anelli (US 20120199255 A1).
Regarding Claim 4, Nagao ’08 discloses transition temperatures but is silent towards the Charpy impact energies. However, the microstructure and the composition (see Claims 1 and 2 above) as well as the tensile properties (see Claim 3 above) are obvious over Nagao 08’ and Nagao ’10, and therefore, it would have been obvious to one of ordinary skill in the art that the steel plate also comprise the same toughness and Charpy impact energy values at -110C as that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Furthermore, Anelli teaches a similar invention comprising 25-80% tempered bainite and balance of tempered martensite, and with tensile strengths greater than 600MPa (see Abstract and para. [0050]; see also para. [0012]-[0037] and [0195]), wherein the steel comprises a minimum impact energy of 250J for a Charpy impact energy test performed at -70C (see para. [0053]). Anelli teaches such toughness and strength values are necessary using steel in oil and gas exploration industries (“In the Arctic regions, minimum ambient temperatures well below -40C are expected. Consequently, minimum design temperatures down to approximately -60C are desired” [0009]; “steels….today qualified for design temperatures only down to about -40C. This limitation could limit cost-effective oil and gas exploration in arctic and arctic-like regions. Therefore new high strength steel pipes with improved toughness at temperatures equal or less than about -60C are desirable” [0010]). It would have been obvious to one of ordinary skill in the art that a steel comprising a Charpy impact value of 250J at -70C would comprise a Charpy impact value of 200J or more at -110C.

Regarding the limitation ‘even when…subjected to PWHT treatment’, Nagao ‘08 discloses wherein PWHT (one of ordinary skill in the art would recognize that PWHT would be post weld heat treatment) is implemented at 580-640C for a maximum of 20 hours (“to…tempered materials, PWHT was applied…580C-690C…1 hr to 24hr). Nagao ’08 teaches wherein tempering prevents loss of toughness and strength properties from PWHT (“tempering phenomenon…auto-tempering….phenomenon then suppresses the agglomeration and coarsening of cementite which is the main cause of deterioration in strength and toughness balance both before PWHT and after PWHT which then improves the balance of strength and toughness both before PWHT and after PWHT” [0048]). For example, Nagao ’08 teaches wherein the tensile strength is 600MPa even after PWHT and varies by only about 30MPa (see differences disclosed in Table 3, and Claim 3 above). Thus, it would have been obvious to one of ordinary skill in the art that the toughness values also vary minimally as well, and that the steel maintain a Charpy impact value of 200J even after PWHT.  
Additionally, one of ordinary skill in the art would recognize that the broadest most reasonable interpretation of the claim language ‘even when…subjected to’ does not require a PWHT. To be clear, the claim language as currently written does not require PWHT. Moreover, the PWHT limitation is a product-by-process limitation. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all limitations have been considered, and because Nagao ’08, Nagao ’10, and Anelli teach the claimed composition, microstructure, strengths, and charpy impact values, the claim limitations have been met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731